DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1, lines 8-9 positively recite “the user’s chest”.  It is suggested that the limitation be amended to read – wherein the rotating arms are configured to sequentially push the flexible wall membrane against the user’s chest…-- to overcome the rejection.
In claim 3, line 2 positively recites “the user’s rib cage and sternum”.  It is suggested that the limitation be amended to read – outwardly tapering edges of the housing are configured to push against the bottom of the user’s rib cage and sternum…-- to overcome the rejection.
 is configured to sequentially travel
In claim 15, lines 1-2 positively recite “the torso of the user”.  It is suggested that the limitation be amended to read – wherein the elastic support member is configured to wrap
Claims 2, 4-9, and 11-14 are rejected based solely on their dependency to rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piccirillo (US 2015/0038887).
As to claim 1, Piccirillo discloses an abdominal massaging assembly (Fig. 1, Fig. 9A), comprising: a housing 102, 910 (Fig. 1, Fig. 9A, Fig. 9B) having an internal cavity (see Fig. 4) therein; a flexible wall membrane 900 (Fig. 9A) disposed on one side of the housing 102 (the massaging device 100 is placed in a pocket 920 of an apparel component 900 over the baby’s belly, see Fig. 9A, paragraph [0034],[0066]), therefore, the material of the apparel component 900 between the device 100 and the baby’s is considered the flexible wall membrane); an elastic support member (elastic band that secures the device 910 in the pocket recess 950, paragraph [0067]) connected to the housing for supporting the housing such that the flexible wall membrane 900 is positioned against a user's chest immediately below the user's sternum (see Fig. 9A); and a plurality of rotating massage arms 112 disposed within the internal cavity in the housing 102 (the protruding portions 112 of the rotating elements 108 are considered the massage arms, see Fig. 1, Fig. 2, paragraph [0037]), wherein the rotating arms 112 sequentially push the flexible wall membrane 900 against the user's chest, and wherein the rotating arms 112 sequentially move in a downwardly direction against the flexible wall membrane 900 (paragraph [0049]).
As to claim 2, Piccirillo discloses that the top of the housing 102 comprises a pair of downwardly, outwardly tapering edges (the two top edges of the triangular shape device 100, 910, see Fig. 1, Fig. 9A) dimensioned to rest against the bottom of the user's rib cage at the bottom of the user's sternum (see Fig. 9A).

As to claim 8, Piccirillo discloses that the control system adjusts the speed of the motor.
As to claim 9, Piccirillo discloses that the housing 102, 910 has a generally triangular shape (see Fig. 1, Fig. 9A).
As to claim 16, Piccirillo discloses a method comprising: placing a flexible wall membrane of an abdominal massaging device 100, 910 (Fig. 1, Fig. 9A, Fig. 9B) against a user's chest immediately below the user's sternum (the massaging device 100 is placed in a pocket 920 of a garment 900 over the baby’s belly, see Fig. 9A, paragraph [0034],[0066]), therefore, the material of the garment 900 between the device 100 and the baby’s is considered the flexible wall membrane), the abdominal massaging device 100, 910 comprising: a housing 102 (Fig. 1, Fig. 2) with the flexible wall membrane 900 disposed on one side of the housing (see Fig. 9A, 9B, paragraph [0066]), and a plurality of rotating massage arms 112 (the protruding portions 112 of the rotating elements 108 are considered the massage arms, see Fig. 1, Fig. 2, paragraph [0037]) disposed within the housing 102, wherein rotation of the massage arms 112 pushes the flexible wall membrane 900 against the user's chest; and rotating the massage arms 112 in the housing 102 such that the arms sequentially push against the flexible wall membrane 900 in a downwards direction against the user's chest (paragraph [0049]).  As to the limitation that the method is for improving gastric reflux, treating hiatal hernias and 
As to claim 20, Piccirillo discloses controlling the speed of the rotating arms 112 with a control system 124 (control panel 124, Fig. 4) in the abdominal massaging device 100 (paragraph [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andis (US 2,384,427), in view of Fischer et al. (US 2,688,960), and further in view of Trapp (US 2017/0119620).
As to claim 1, Andis discloses an abdominal massaging assembly (Fig. 1), comprising: a housing (hood 50, Fig. 1, col. 3, ln. 36-44) having an internal cavity (formed by wings 51, see Fig. 1 and Fig. 4) therein; a flexible wall membrane 35 (cloth apron 35, Fig. 1, col. 2,ln. 36-45) disposed on one side of the housing 50 (see Fig. 1); and a plurality of rotating massage arms (each point of the triangular hub 21, including the rolls 25 is considered a rotating massage arm, see Fig. 1) disposed within the 
Andis does not disclose an elastic support member connected to the housing for supporting the housing such that the flexible wall membrane is positioned against a user's chest immediately below the user's sternum.  However, Fischer teaches handheld massaging device (Fig. 1) that additionally includes a support member (strap or belt 19) that allows a user to support the device against the user’s body in any area desired to be treated (col. 2, ln. 6-13).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the assembly of Andis to include the support member (strap or belt 19), as taught by Fischer, in order to provide an additional means for a user to hold the device to position in hard to reach areas (see Fischer, col. 3, ln. 38-43).  It is noted that the modified Andis assembly is capable of use in the claimed manner where the support member/strap or belt supports the housing against the user’s chest below the sternum (see Fig. 1).
As to the limitation that the support member is elastic, Trapp teaches a support member (flexible band 110, Fig. 3A, paragraph [0042]) for supporting a massage device 100 around a user, the support member being elastic (elastic band, paragraph [0042]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to further modify the assembly of Andis so that the support member (strap or belt 19 taught by Fischer) is elastic, as taught by Trapp, in 
As to claim 4, the modified assembly of Andis discloses that each of the plurality of rotating massage arms 21, 25 has a roller 25 at its distal end, and wherein the roller 25 rolls against an interior surface of the flexible wall membrane 35 (see Andis, Fig. 1, col. 3, ln. 45-65).
As to claim 5, the modified assembly of Andis discloses the plurality of rotating massage arms (the points of triangular hub 21, see Fig. 1) extend from a rotating axle 15 mounted within the internal cavity in the housing 50 (see Fig. 1, Fig. 3, col. 1, ln. 53 – col. 2, ln. 10).
As to claim 6, the modified assembly of Andis discloses that the rotating axle 15 extends in a direction parallel to the elastic support member (Fischer teaches the support member extending perpendicular to the handle 12, see Fig. 1.  Thus, when applied to Andis, the modified assembly will have the elastic support member extending perpendicular to Andis’s handle 26, which is in a direction parallel to the axle 15, see Fig. 1, Fig. 4 of Andis).
As to claim 10, the modified assembly of Andis discloses that each of the rotating arms sequentially travels in a downwards path along the user's chest (when applied to the user’s chest, and with the rollers 25 rotating about shaft 15, each roller 25 on a hub 21 will sequentially move downward against the chest, see FIg. 1, col. 3, ln. 45-60).
As to claim 11, the modified assembly of Andis discloses that the plurality of arms comprises two arms (the triangular hub 21 shows three points/arms, which inherently comprises two arms (plus one additional), see Fig. 1).

As to claim 15, the modified assembly of Andis discloses that the elastic support member wraps around the torso of the user (as taught by Fischer, Fig. 1, the strap/belt 19 is capable of wrapping around a user’s torso and thus fulfills the functional limitation).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Andis (US 2,384,427), in view of Fischer et al. (US 2,688,960) and Trapp (US 2017/0119620), as applied to claim 1 above, and further in view of Tsai (US 2005/0203445).
As to claim 13, the modified assembly of Andis discloses the claimed invention except for a heater disposed in the cavity for delivering therapeutic heat to the user.  However, Tsai teaches a massaging assembly (Fig. 2) including a heater (thermal radiation section 40) for delivering therapeutic heat to the user in combination with the rolling massage (Fig. 2, paragraph [0021],[0024]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the assembly of Andis to include a heater, as taught by Tsai, in order to provide the additional therapeutic benefit of heat to the massage.
As to claim 14, the modified assembly of Andis discloses the claimed invention except for a vibrating element disposed in the cavity for delivering therapeutic vibration to the user. However, Tsai teaches a massaging assembly (Fig. 2) including a vibrating element (via vibration beating section 20) for delivering therapeutic vibration to the user in combination with the rolling massage (Fig. 2, paragraph [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the .
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andis (US 2,384,427), in view of Song et al. (US 2008/0119764).
As to claim 16, Andis discloses a method comprising: placing a flexible wall membrane (cloth apron 35, Fig. 1, Fig. 2) of a massaging device (Fig. 1, Fig. 2) against a user's body (col. 2, ln. 33-45 and col. 3, ln. 3-35), the massaging device comprising: a housing 50 with the flexible wall membrane 35 disposed on one side of the housing 50 (see Fig. 1), and a plurality of rotating massage arms disposed within the housing 50 (each point of the triangular hub 21, including the rolls 25 is considered a rotating massage arm, see Fig. 1), wherein rotation of the massage arms 21, 25 pushes the flexible wall membrane 35 against the user's body; and rotating the massage arms 21, 25 in the housing 50 such that the arms 21, 25 sequentially push against the flexible wall membrane in a downwards direction against the user's body (col. 3, ln. 45-60).
Andis does not disclose that the device is an abdominal massaging device and is applied against the user’s chest immediately below the sternum or that the method is for treating gastric reflux, treating hiatal hernias or reducing abdominal tension (Andis does not provide any specific location of the body which the device is intended to be applied to).  However, Song teaches applying a massage device to a user’s abdomen below the sternum for the purpose of relieving muscular tension (see Fig. 6, Fig. 7, and paragraph [0045] describing use on the abdomen, see Abstract describing that the device is used to relax muscles).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Andis so that 
As to claim 19, the modified method of Andis discloses that each of the plurality of rotating massage arms (each of the three ends of triangular hub 21 of Andis, Fig. 1) has a roller 25 at its distal end, and wherein the roller 25 rolls against an inside surface of the flexible wall membrane 35 (see Fig. 1 of Andis, col. 3, ln. 45-65).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Piccirillo (US 2015/0038887), in view of Trapp (US 2017/0119620).
As to claim 18, Piccirillo discloses supporting the abdominal massaging device 910 against the user's chest with a support member 900, 920 (Fig. 9A) connected to the housing 910 wrapping around the torso of the user (swaddling blanket wrapped around the baby, see Fig. 9A, paragraph [0066], but lacks detailed description as to the limitation that the support member is elastic.  However, Trapp teaches a support member (flexible band 110, Fig. 3A, paragraph [0042]) for supporting a massage device 100 around a user, the support member being elastic (elastic band, paragraph [0042]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Piccirillo so that the support member is an elastic support member (elastic band), as taught by Trapp, in order to provide an alternative means for holding the device tightly against the user’s body while allowing the material to stretch with the user’s movements during use.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Andis (US 2,384,427), in view of Song et al. (US 2008/0119764), as applied to claim 16 above, and further in view of Tsai (US 2005/0203445).
As to claim 21, the modified method of Andis discloses the claimed invention except for delivering therapeutic heat to the user with a heater disposed in the abdominal massaging device; or delivering therapeutic vibration to the user with a vibrating element disposed in the abdominal massaging device.  However, Tsai teaches a massaging assembly (Fig. 2) including a heater (thermal radiation section 40, Fig. 2, paragraph [0021],[0024]) and/or a vibrating element (vibration beating section 20) for delivering therapeutic heat and/or vibration to the user in combination with rolling massage (Fig. 2, paragraph [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Andis to include deliver heat via a heater and/or vibration via a vibrating element, as taught by Tsai, in order to provide additional therapeutic benefits of heat and/or vibration to the massage.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mabuchi (US 3,996,929), Wang et al. (US 2013/0289454), Lin (US 2010/0312158), Carlson (US 1,776,806) and Geraldine (US 1,161,767) each disclose a massage assembly for use on an abdomen of a user and having rotating massage arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785